DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51, 52, 56-58 and 60-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obst et al. (U.S. PG Pub No.: 2012/0315024 A1), hereinafter referred to as Obst et al. ‘024.

Regarding claim 51, Obst et al. ‘024 disclose a heating module (1) for a heating system (14)  of a habitable vehicle, the heating module comprising: a module housing (2) with an air inlet opening (8) and an air outlet opening (8) {as shown in Figs. 5, 7, 8 and 16: ¶¶ [0001-0002], [0043-0044]}; an air conduction element housed within the module housing, which has a plurality of conduction sections (4, 6 and 10/12) and which is connected to the air inlet opening and the air outlet opening {as shown in Figs. 12 and 16: ¶¶ [0043-0044] }; and at least one heating element (14) configured to heat air flowing from the air inlet opening to the air outlet opening {as shown in Figs. 12 and 14: ¶¶ [0043-0044]}}. 

Regarding claim 52, Obst et al. ‘024 disclose the heating module of claim 51, wherein the heating module has a sensor device configured to record the temperature of the air flowing through the heating module {see ¶ [0058]}.

Regarding claim 56, Obst et al. ‘024 disclose the heating module of claim 52, wherein the sensor device is configured as a safety fuse which reacts to exceeding a specific temperature {see ¶¶ [0087-0092]}.

Regarding claim 57, Obst et al. ‘024 disclose the heating module of claim 52, wherein the sensor device has a plurality of thermal fuses (26, 28), wherein the heating element has a plurality of heating components (22, 24), and wherein each heating component is allocated to a thermal fuse {as shown in Figs. 7-8: ¶¶ [0045] and [0058]}. 

Regarding claim 58, Obst et al. ‘024 disclose and teach the heating module of claim 52, comprising: a displacement element (46) configured to displace passing air radially outwards and to direct air around the sensor device, so that air deflected by the displacement element reaches the sensor device, wherein the sensor device is arranged within a recirculation region of the displacement element {as shown in Fig. 16: ¶¶ [0069], [0074] and [0076]; wherein support beam constitutes a displacement element}.

Regarding claim 60, Obst et al. ‘024 disclose the heating module of claim 51, wherein the air conduction element, relative to a median plane orthogonal to a direction of the air flow, is configured symmetrically to allow for arbitrary orientation of the heating module when installed in a heating system.
  
Regarding claim 61, Obst et al. ‘024 disclose the heating module of claim 51, wherein a flow channel of the air conduction element is configured in a cross section symmetrical manner {as shown in Fig. 16; wherein arrows depict a flow channel of the air conduction element}.  
Regarding claim 62, Obst et al. ‘024 disclose the heating module of claim 51, wherein the heating element is configured as an electric heating element, and wherein the heating element has at least one heating coil (20) with a plurality of windings (60) {as shown in Figs. 14-15: ¶¶ [0044-0045] and [0057]}.  

Regarding claim 63, Obst et al. ‘024 disclose the heating module of claim 62, wherein in a direction of the air flow, successive windings of the at least one heating coil have a constantly changing diameter {as shown in Figs. 13-14}.  

Regarding claim 64, Obst et al. ‘024 disclose the heating module of claim 62, wherein the heating element has two heating coils arranged such that in a direction of the air flow, a winding one heating coil repeatedly follows a winding of the other heating coil {as shown in Figs. 13-14}.  

Regarding claim 65, Obst et al. ‘024 disclose the heating module of claim 64, wherein in a direction of the air flow, successive windings of the same heating coil have a constantly changing diameter {as shown in Fig. 15}. 
 
Regarding claim 66, Obst et al. ‘024 disclose the heating module of claim 51, further comprising: at least one deflector (48) arranged on a conduction section (10/12) connected to the air inlet opening (8) or to the air outlet opening (8), wherein the at least one deflector is configured as a ring through which the air passes, wherein the at least one deflector is arranged within an adapter device (46) which is reversibly connectable to the air inlet opening of the module housing {as shown in Fig. 16: ¶ [0069], wherein ribs constitute deflectors; and central support beam constitutes an adapter device capable of reversibly connectable to the air inlet opening of the module housing}.

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 53, 54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Obst et al. ‘024, further in view of Takashima (U.S. Patent No.: 5,476,012), hereinafter referred to as Takashima ‘012.
 
Regarding claim 53, Obst et al. ‘024 disclose the heating module of claim 52, except the limitations of wherein the sensor device is arranged within a sensor holder held by a plurality of bars, and wherein the bars extend in a radial direction from the sensor holder.  
Takashima ‘012 teaches: the concept of the sensor device (2) is arranged within a sensor holder (4) held by a plurality of bars (3A, 3B) and wherein the bars extend in a radial direction from the sensor holder {as shown in Figs. 1-3 and 6:  Col 3, lines 19-39}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Obst et al. ‘024 to include the use of a sensor holder held by a plurality of bars, and wherein the bars extend in a radial direction from the sensor holder, in order to facilitate introduction of the sensor into the flowing medium for sensing true temperature of the flowing medium {Takashima ‘012 - Col 4, lines 50-52}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Obst et al. ‘024 in view of Takashima ‘012 to obtain the invention as specified in claim 53.

Regarding claim 54, the combination of Obst et al. ‘024 and Takashima ‘012 disclose and teach the heating module of claim 53, Obst et al. ‘024 as modified by Takashima ‘012 further disclose wherein some or all of the bars have an air conduction channel (20) configured to direct passing air towards the sensor device {as shown in Figs. 6-7}.  

Regarding claim 59, Obst et al. ‘024 disclose the heating module of claim 52, except the limitations of wherein the sensor device is arranged within an adapter device, which is reversibly connectable to the air inlet opening or to the air outlet opening of the module housing.  
Takashima ‘012 teaches: the concept of the sensor device (2) is arranged within an adapter device (4), which is reversibly connectable to the air inlet opening or to the air outlet opening of the module housing {as shown in Figs. 1 and 7: Col 4, lines 55-63} 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Obst et al. ‘024 to include the use of an adapter device, which is reversibly connectable to the air inlet opening or to the air outlet opening of the module housing, in order to facilitate determination of at least one parameter of a medium flowing in the module housing inlet or outlet{ Takashima ‘012 - Col 4, lines 55-63}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Obst et al. ‘024 in view of Takashima ‘012 to obtain the invention as specified in claim 59.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Obst et al. ‘024 and Takashima ‘012 as applied to claim 53 above, further in view of Klupazek et al. (U.S. PG Pub No.: 2018/0119412 A1), hereinafter referred to as Klupazek et al. ‘412.

Regarding claim 55, the combination of Obst et al. ‘024 and Takashima ‘012 disclose and teach the heating module of claim 53, except the limitation of wherein some or all of the bars comprise a temperature-conducting material with a thermal conductivity greater than or equal to 15 W/(m * 1K).
Klupazek et al. ‘412 teach: the concept of the bars (10) comprise a temperature-conducting material (stainless steel) with a thermal conductivity greater than or equal to 15 W/(m * 1K) {see Fig. 2: ¶ [0013]; wherein stainless steel 308 has a thermal conductivity greater than or equal to 15 W/(m * 1K)}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Obst et al. ‘024 as modified by Takashima ‘012 bars to include the use of stainless steel 308, in order to facilitate a lower thermal conductivity {Klupazek et al. ‘412 - ¶ [0013]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Obst et al. ‘024 as modified by Takashima ‘012 in view of Klupazek et al. ‘412 to obtain the invention as specified in claim 55.

Conclusion
3.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102013001441 A1 to Seidler.
US 6705159 B2 to Lenzing; Thomas
US 20130269428 A1 to Baur; Tobias et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
05/18/2022